NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                   ADAM MCADAMS, Plaintiff/Appellant,

                                         v.

           CORIZON HEALTH INC., et al., Defendants/Appellees.

                              No. 1 CA-CV 18-0788
                                FILED 2-18-2020


            Appeal from the Superior Court in Maricopa County
                         No. LC2017-000197-001
                   The Honorable Daniel J. Kiley, Judge

                                   AFFIRMED


                                    COUNSEL


Adam McAdams, Florence
Plaintiff/Appellant

Arizona Attorney General’s Office, Phoenix
By Mary DeLaat Williams
Counsel for Defendant/Appellee Elaine Hugunin
                     MCADAMS v. CORIZON, et al.
                        Decision of the Court



                     MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge David B. Gass joined.


C R U Z, Judge:

¶1            Adam McAdams (“McAdams”) appeals the superior court’s
denial of his request for relief from judgment. For the following reasons,
we affirm.

              FACTUAL AND PROCEDURAL HISTORY

¶2            This case stems from requests made to the Arizona State
Board of Dental Examiners (“Board”) for inspection of public records. On
two separate occasions, McAdams sent a letter to the Board requesting
documents setting forth the standards used to license dentists and dental
practitioners. The executive director of the Board, Elaine Hugunin
(“Hugunin”), responded both times that the requested information may be
found on the Board’s website and provided a link to the website, as allowed
by Arizona Revised Statutes (“A.R.S.”) section 39-121.01(D)(1).1

¶3            McAdams eventually filed a petition for special action in the
superior court. McAdams alleged Hugunin instructed him to file a special
action before the Board would honor his request.2 In his second request,
McAdams said the Board must disclose the information under Federal Rule


1      Under A.R.S. § 39-121.01(D)(1), “[a]ny person may request . . . any
public record not otherwise available on the public body’s website to the
requesting person.”

2     Pursuant to A.R.S. § 39-121.02(A):

      Any person who has requested to examine or copy public
      records pursuant to this article, and who has been denied
      access to or the right to copy such records, may appeal the
      denial through a special action in the superior court, pursuant
      to the rules of procedure for special actions against the officer
      or public body.



                                     2
                      MCADAMS v. CORIZON, et al.
                         Decision of the Court

of Civil Procedure 34 because it was relevant to pending litigation in federal
court. This rule allows a party to request certain documents from another
party. See Fed. R. Civ. P. 34(a). Rather than directing McAdams to file a
special action, the record shows Hugunin said that because the Board was
not a party to the litigation, “we will treat your letter as a public records
request under A.R.S. § 39-121.” Hugunin then provided the website where
McAdams could locate the information.

¶4             After filing the special action, counsel for the Board learned
McAdams had restricted internet access as an inmate and he was unable to
obtain the information from the Board’s website. Having learned for the
first time of McAdams’ restricted access, Hugunin mailed the information
to McAdams at no cost. Hugunin then moved to dismiss the special action
because the Board provided the information to McAdams and there was no
denial of access that warranted a special action. McAdams did not oppose
Hugunin’s request to dismiss the special action but moved to have his court
fees and costs waived.

¶5           The superior court found McAdams was required to pay his
court fees and costs under A.R.S. § 12-302(E) and dismissed the case with
prejudice because McAdams obtained the records from the Board.

¶6            McAdams filed a motion for relief from judgment under
Arizona Rule of Civil Procedure (“Rule”) 60(b). McAdams argued: (1) a
special action cannot be dismissed with prejudice; (2) the court erred in not
waiving his court fees and costs; (3) his court fees and costs were
erroneously calculated; and (4) recent news stories alleging Hugunin
engaged in misconduct constituted newly discovered evidence, entitling
McAdams to relief from judgment. Finding McAdams’ claims of
misconduct were not relevant to his requests for public records and A.R.S.
§ 12-302(E) expressly requires an inmate to pay civil court fees and costs,
the superior court denied McAdams’ motion for relief.

¶7          McAdams timely appealed the denial of his motion for relief
from judgment, and we have jurisdiction pursuant to A.R.S. § 12-
2101(A)(2).

                               DISCUSSION

¶8            The superior court may grant relief from judgment for six
different reasons:

       (1)    mistake, inadvertence, surprise, or excusable neglect;



                                      3
                      MCADAMS v. CORIZON, et al.
                         Decision of the Court

       (2)    newly discovered evidence that, with reasonable
       diligence, could not have been discovered in time to move for
       a new trial under Rule 59(b)(1);

       (3)   fraud (whether previously called intrinsic or extrinsic),
       misrepresentation, or other misconduct of an opposing party;

       (4)    the judgment is void;

       (5)    the judgment has been satisfied, released, or
       discharged; it is based on an earlier judgment that has been
       reversed or vacated; or applying it prospectively is no longer
       equitable; or

       (6)    any other reason justifying relief.

Ariz. R. Civ. P. 60. “These matters . . . rest entirely within the trial court’s
discretion and will not be overturned on appeal unless a clear abuse of
discretion has been shown.” Hirsch v. Nat’l Van Lines, Inc., 136 Ariz. 304,
308 (1983). Our review of an order denying relief from judgment is limited
to the issues raised therein and does not extend to the underlying
judgment.3 See Ruesga v. Kindred Nursing Ctrs., LLC, 215 Ariz. 589, 599, ¶ 38
(App. 2007) (citing Hirsch, 136 Ariz. at 311).

¶9            McAdams asserts the superior court made three legal errors
in its judgment. He asserts he should be relieved from the judgment
because the superior court cannot dismiss a special action with prejudice,
his fees should have been waived under A.R.S. § 12-302(D), and the fees
assessed were erroneously calculated. McAdams failed to move for
reconsideration or to appeal from the judgment following the superior
court’s dismissal and imposition of fees. Because these arguments go
beyond the motion for relief from judgment and attempt to challenge the
underlying judgment, we have no jurisdiction to address them. “It is
established that [Rule 60(b)] is not an alternative to filing an appeal or to
other procedures for obtaining review of erroneous legal rulings.” See Craig
v. Superior Court, 141 Ariz. 387, 388 (App. 1984) (citation omitted); see also
Budreau v. Budreau, 134 Ariz. 539, 541 (App. 1982) (“[Rule 60(b)] cannot be
used as a substitute for appeal to relitigate issues which have already been

3      McAdams cites multiple cases, constitutional provisions, statutes,
and rules, some of which are wholly inapplicable to the case at bar and
others for which are not accompanied by argument. To the extent his points
may have been considered arguments advanced on appeal, we deem them
waived. See State v. Carver, 160 Ariz. 167, 175 (1989).


                                       4
                     MCADAMS v. CORIZON, et al.
                        Decision of the Court

finally determined.”). McAdams may not now seek review or correction of
legal errors under Rule 60(b). See Tippit v. Lahr, 132 Ariz. 406, 408 (App.
1982).

¶10           McAdams also claims the superior court entered the
judgment without considering newly discovered evidence. An allegation
of error without more may be deemed waived on appeal. See State v. Moody,
208 Ariz. 424, 459, ¶ 145 n.11 (2004). Nevertheless, in the exercise of our
discretion we address the issue of whether newly discovered evidence
should have been considered by the superior court.

¶11           In his motion for relief, McAdams cited news articles that
alleged the Board certified a doctor who provided false credentials even
though Hugunin was aware of this information. “A judgment will not be
reopened if the evidence . . . would not have changed the result.” Ashton v.
Sierrita Mining and Ranching, 21 Ariz. App. 303, 305 (1974) (internal
quotation marks omitted). McAdams asserts this newly discovered
evidence would have probably changed the superior court’s ruling. The
superior court found that, even if true, the news articles had no bearing on
the issues raised in McAdams’ petition for special action. McAdams’
special action sought relief in the manner of disclosure of certain public
records. After receiving disclosure of the public records as requested
McAdams was not entitled to any further relief under the special action for
such records; therefore, the superior court properly dismissed the petition.
We must affirm on this basis.

                              CONCLUSION

¶12            We affirm the superior court’s denial of McAdams’ request
for relief from judgment.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        5